DETAILED ACTION

Status of Claims
Claims 1-2, 4-5, 8, 10-11, and 14-18 have been amended.
Claims 1-18 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection:
Applicant asserts that the newly amended claims limitations overcome the prior art of record because the prior art of record fails to disclose “transmitting, via the cellular modem of the card, the location data indicative of the determined location to any entity”. The examiner respectfully disagrees.
The claim recites a processor of a payment card device configured to “transmit, via the cellular modem, through the cellular network, location data indicative of the determined location to an entity associated with the payment account”. March discloses a secure financial card containing a GPS module capable on receiving GPS satellite signals to form and store geographical position data which received from the card by an authorization center (See March: Fig. 11 and 12). In a similar field of endeavor, Omojola discloses a cellular network receiving wireless signals at cellular network towers for the purpose of determining location data of the device transmitting wireless signals (See Omojola: Para. [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the secure card of March within the network of Omojola allowing the modem of the card of March to functions as a cellular modem (i.e. communicating with a cellular network) increasing the robustness of the invention by increasing the range of operation of the invention through leverage of the extensive connection coverage provided by traditional cellular networks. Thus, the examiner asserts that the prior art of record discloses a “processor of a payment card device configured to: transmit, via the cellular modem, through the cellular network, location data indicative of the determined location to an entity associated with the payment account”.

Applicant additionally asserts regarding dependent claim 2 that the prior art of record fails to disclose an integrated GPS receiver with the processor because the microprocessor and GPS receiver are separate in the illustration of FIG. 9A of March. The examiner disagrees with the analysis regarding the use of the term “integrated”. Under broadest reasonable interpretation, the term “integrate” simply means to combine two elements to make a whole. In view of this definition, the examiner asserts that March discloses a GPS receiver and microprocessor being “integrated” or implemented in combination within the context of a single financial card. Thus, given the terms broadest reasonable interpretation, March fully discloses the limitations of dependent claim 2.

Applicant additionally asserts regarding dependent claim 4 that the prior art of record fails to disclose that GPS sampling occurs at any predefined interval. The examiner respectfully disagrees. When considering the term “predefined interval” under broadest reasonable interpretation, the term simply means any interval of time that has been preestablished or determined prior to the indicated time. The examiner asserts that March discloses transmitting GPS data whenever the financial card is used which, while varying in length between intervals, constitutes a “predefined interval” under broadest reasonable interpretation. Therefore, March fully discloses the limitations disclosed in claim 4.

The remainder of applicant’s arguments are directed towards arguments similar to those previously discussed, specifically regarding the modem being a cellular modem. Thus, these arguments are addressed similarly to those above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over March et al. (US 20090150294) in view of Gupta (US 20210342815) in further view of Omojola et al. (US 20200175495 A1).

In regards to Claims 1 and 10, March discloses:
A payment card device associated with a payment account (See March: Fig. 9A – 417, See March: Para. [0037] – “a financial card would generally be used to make funds available from a financial account corresponding to the card”), 
the payment card device comprising: a card body (See March: Fig. 9A - 417) 
a modem disposed on the card body (See March: para. [0086] – “The financial card 417 has a geographical positioning device embedded in or otherwise secured to the card body 418, which may be used to determine the location of the financial card 17. In the embodiment shown, the geographical positioning device comprises a Global Positioning System (GPS) receiver 426, which can receive GPS signals sent from a constellation of global positioning satellites orbiting the planet.” – March discloses an embedded geographical positioning device which is analogous to the claimed modem); and 
a processor disposed on the card body and coupled to the modem (See March: Fig. 9A – 422 - Microprocessor),
wherein the processor is configured to: determine a location of the payment card device, via at least the modem, based on multiple signals associated with a telecommunication network (See March: Fig. 12 – 550 – Determine geographical position data as per steps 502-508, See March: Para. [0101] – “The received signals are processed by the microprocessor 422 to generate geographical position data by step 508.”); and 
transmit, by the modem, location data indicative of the determined location to an entity associated with the payment account (See March: Para. [0104] – “The geographical position data is retrieved from the GPS data storage 428 on the financial card 417 by step 551. The retrieved geographical position is communicated to the authorization center 404 over the communication network 408 by step 552.”).

March fails to explicitly disclose:
defining a length dimension between about 15 mm and about 150 mm, a width dimension between about 15 mm and about 150 mm, and a thickness dimension between about 0.1 mm and about 1 mm;

However, in a similar field of endeavor, Gupta discloses:
defining a length dimension between about 15 mm and about 150 mm (See Gupta: Para. [0073] – “Length l may be 85.60 mm.”), a width dimension between about 15 mm and about 150 mm (See Gupta: para. [0073] – “For example, width w may be 53.98 millimeters (“mm”).”), and a thickness dimension between about 0.1 mm and about 1 mm (See Gupta: Para. [0073] – “smart card 300 has thickness t. An illustrative thickness t may be 0.8 mm”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to choose any suitable dimensions for the card of the combination, including the dimensions as disclosed by Gupta, for the purpose of allowing the payment card to conveniently fit into a user’s wallet or pocket, a card reader of an ATM or POS terminal (See Gupta: Para. [0073]).

The combination of March and Gupta fails to explicitly disclose the modem of the card specifically operating as a cellular modem capable of transmitting location data through a cellular network.

However, in a similar field of endeavor, Omojola discloses a cellular network receiving wireless signals at cellular network towers for the purpose of determining location data of the device transmitting wireless signals (See Omojola: Para. [0101]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement the secure card of March and Gupta within the network of Omojola allowing the modem of the card of March and Gupta to function as a cellular modem (i.e. communicating with a cellular network) increasing the robustness of the invention by increasing the range of operation of the invention through leverage of the extensive connection coverage provided by traditional cellular networks.

In regards to Claim 2, the combination of March, Gupta, and Omojola discloses:
The payment card device of claim 1, wherein the cellular modem is integrated with the processor (See March: Fig. 9A – Microprocessor 422 is integrated in combination with a modem/GPS receiver 426 on a singular payment card).

In regards to Claims 3 and 13, the combination of March, Gupta, and Omojola discloses:
The payment card device of claim 2, wherein the card body defines a generally rectangular shape having a length dimension of about 85.60 mm, a width dimension of about 53.98 mm, and a thickness of about 0.76 mm (See Gupta: Para. [0073] – “Smart card 300 may be any suitable size. FIG. 3 shows that smart card 300 has width w and length l. For example, width w may be 53.98 millimeters (“mm”). Length l may be 85.60 mm. Smart card 300 has thickness t. An illustrative thickness t may be 0.8 mm. An exemplary form factor of smart card 300 may be 53.98 mm×85.60 mm×0.8 mm. Such an exemplary form factor may allow smart card 300 to conveniently fit into a user's wallet or pocket.”).

In regards to Claim 4, the combination of March and Gupta discloses:
The payment card device of claim 1, wherein the processor is configured to determine the location of the payment card device and transmit the location data indicative of the determined location at a predefined interval (See March: Para. [0101] – “Once powered, the GPS receiver 426 receives GPS signals from the constellation of GPS satellites. The received signals are processed by the microprocessor 422 to generate geographical position data by step 508. The geographical position data includes latitude, longitude and a time when the data was sampled. In step 508, the sampled data is stored at the GPS data storage 428. In one embodiment, each time a GPS sample is sampled, the previous sample stored in the GPS data storage is overwritten” – March discloses transmitting/overwriting location data every time the financial card is used which constitutes a predefined interval under broadest reasonable interpretation.).

In regards to Claims 7 and 12, the combination of March, Gupta, and Omojola discloses:
The payment card device of claim 1, wherein the processor is further configured to provide payment account credentials for the payment account, stored in a memory of the payment card device, to a point-of-sale (POS) terminal (See March: Para. [0085] – “The financial card 417 has a card data storage device 430 for storing identification data. The card data storage device 430 may be embedded in or otherwise secured to the card body 418. The identification data is used for identifying the card to the financial terminal 402 and the authorization centre 404. The identification data may include identifying information about the card that may be used to authenticate the card such as the card issuer, card number, and pre-selected personal identification (PIN) number”, See March: Para. [0090] – “For example, a communication interface could be contact surface 419 of ISO 7816 interface integrated circuit card (ICC), also referred to as a "smart chip" developed by EMVCo LLP. The financial card may have more than one communication interface to permit backward compatibility with card readers in older financial terminals. For example, one of the communication interfaces could be a magnetic strip 421 electronically encoded with data, which may be accessed by appropriate magnetic strip card readers”).

In regards to Claim 8, the combination of March, Gupta, and Omojola discloses:
The payment card device of claim 1, wherein the payment card device is enrolled with the cellular telecommunication network; and wherein the processor is configured to transmit, via the cellular modem, the location data indicative of the determined location to the entity further via a carrier associated with the cellular telecommunication network (See March: Para. [0104] – “When the financial card 417 is received at a financial terminal 402, geographical position data may be generated by following the steps indicated by steps 502-508 of method 500 in FIG. 11. The geographical position data is retrieved from the GPS data storage 428 on the financial card 417 by step 551. The retrieved geographical position is communicated to the authorization center 404 over the communication network 408 by step 552. This communication may be encrypted to discourage unauthorized parties to eavesdrop on the communication. Once received at the authorization center 404, the geographical position data may be stored in the locations repository 406”).

In regards to Claim 9, the combination of March, Gupta, and Omojola discloses:
The payment card device of claim 1, wherein the entity includes at least one of an issuer of the payment account and/or a payment network (See March: Para. [0061] – “It is contemplated that advertisement placement space 216 on financial card 17 could be used to provide either the logo of the issuer (i.e. a major credit card company) or the logos of an affiliated organization (e.g. NBA.TM., OLYMPIC.TM. sponsorship, etc.) with similar layout to standard issued credit cards. Sponsorships could be established to offset associated costs (i.e. ATM fees) for certain individuals (e.g. seniors). It should also be understood that the specific functionality of financial card 17 will depend on which internal network interfacing software is used (i.e. where it should be an INTERAC.TM. and/or CIRRUS.TM. compatible card) and that is could be possible to include a magnetic strip on the back of financial card 17 for additional functionality”).

Claims 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over March in view of Gupta in further view of Omojola and Schipperheijn (US 20190080330).

In regards to Claims 5 and 11, the combination of March, Gupta, and Omojola discloses:
The payment card device of claim 1, wherein the entity includes at least one of an issuer of the payment account and/or a payment network (See March: Fig. 8 – 404 – Authorization Center)

The combination fails to explicitly disclose:
wherein the telecommunication network includes a cellular network; and 
wherein the payment card device further comprises: a fingerprint sensor disposed on the card body and coupled to the processor; and 
a memory coupled to the processor; wherein the processor is further configured to: capture, via the fingerprint sensor, a fingerprint of a user; 
compare the captured fingerprint to a reference fingerprint stored in the memory; 
compile an authentication result based on the comparison of the captured fingerprint and the reference fingerprint; and 
transmit, via the cellular modem, through one of multiple towers associated with the cellular network, the authentication result to at least one of the issuer and/or the payment network.

However, in a similar field of endeavor, Omojola discloses:
wherein the telecommunication network includes a cellular network (See Omojola: Para. [0101] – “Input devices 860 may include receivers or transceivers used for positioning of the computing system 800 as well. These may include any of the wired or wireless signal receivers or transceivers. For example, a location of the computing system 800 can be determined based on signal strength of signals as received at the computing system 800 from three cellular network towers, a process known as cellular triangulation.” – Omojola discloses a cellular network acting as the receiver of geopositional data);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to replace substitute the GPS network as taught by the combination of March et al. and Gupta with the cellular network disclosed by Omojola increasing the overall economic viability of the invention by leveraging cellular network which are widely available at relatively inexpensive prices.

However, the combination of March, Gupta, and Omojola fails to explicitly disclose:
wherein the payment card device further comprises: a fingerprint sensor disposed on the card body and coupled to the processor; and 
a memory coupled to the processor; wherein the processor is further configured to: capture, via the fingerprint sensor, a fingerprint of a user; 
compare the captured fingerprint to a reference fingerprint stored in the memory; 
compile an authentication result based on the comparison of the captured fingerprint and the reference fingerprint; and 
transmit, via the cellular modem, through one of multiple towers associated with the cellular network, the authentication result to at least one of the issuer and/or the payment network.

However, in a similar field of endeavor, Schipperheijn discloses:
wherein the payment card device further comprises: a fingerprint sensor disposed on the card body and coupled to the processor (See Schipperheign: Para. [0037] – “Card 19 additionally includes a plurality of electrical components that are either mounted on or embedded within card body 41. Specifically, as shown herein, card 19 comprises a sensor 43 designed to electronically capture a biometric sample. For instance, biometric sensor 43 may be in the form of a fingerprint sensor array. However, it is to be understood that alternative types of biometric sensors could be used in place thereof without departing from the spirit of the present invention.”); and 
a memory coupled to the processor; wherein the processor is further configured to: capture, via the fingerprint sensor, a fingerprint of a user (See Schipperheijn: Para. [0039] – “Specifically, using a biometric sensor in communication with the transaction terminal at the point-of-sale, a biometric sample is collected which is compared against the biometric data stored on main processor 45”); 
compare the captured fingerprint to a reference fingerprint stored in the memory (See Schipperheijn: Para. [0039] – “If the biometric samples match, the card owner is considered verified and the financial transaction is processed. By contrast, if the biometric samples are not considered a match, the card owner is not considered verified and the financial transaction is denied.”); 
compile an authentication result based on the comparison of the captured fingerprint and the reference fingerprint (See Schipperheijn: Para. [0039] – “If the biometric samples match, the card owner is considered verified and the financial transaction is processed. By contrast, if the biometric samples are not considered a match, the card owner is not considered verified and the financial transaction is denied.”); and 
transmit, via the cellular modem, through one of multiple towers associated with the cellular network, the authentication result to at least one of the issuer and/or the payment network. (See Schipperheijn: Para. [0039] – “If the biometric samples match, the card owner is considered verified and the financial transaction is processed”, See Schipperheijn: Para. [0003] – “As defined herein, an electronic financial transaction encompasses any sale or purchase conducted over computer-mediated networks, including both online and mobile environments.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the fingerprint authentication as taught by Schipperheijn in place of the PIN authentication of the combined payment card device of the combination of March, Gupta, and Omojola increasing the overall security strength of the invention by introducing a stronger form of security in the form of fingerprint authentication as opposed to PIN authentication.

In regards to Claim 6, the combination of March, Gupta, Omojola, and Shipperheijn discloses:
The payment card device of claim 5, wherein the processor includes the memory; and wherein the fingerprint sensor and the processor are disposed at opposite end portions of the card body (See Schipperheijn: Fig. 2 – Fingerprint sensor 43 and processor 45 are located at opposite end portions of the card body).

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over March in view of Omojola in further view of Singhal (US 20070067642).

In regards to Claim 14, March discloses:
A system for authenticating a user in connection with a network transaction by the user, the system comprising an issuer computing device coupled to a payment network (See March: Fig. 8 – authorization center 404 coupled with communication network 408), 
the issuer computing device configured to: receive, from a payment card associated with a user, via a modem of the payment card, location data for the payment card (See March: Para. [0086] – “The financial card 417 has a geographical positioning device embedded in or otherwise secured to the card body 418, which may be used to determine the location of the financial card 17. In the embodiment shown, the geographical positioning device comprises a Global Positioning System (GPS) receiver 426, which can receive GPS signals sent from a constellation of global positioning satellites orbiting the planet. The GPS receiver 426 may be a transceiver, which transmits signals to the GPS satellites in addition to receiving the GPS signals”); 
store the location data in a data structure (See March: Fig. 9A – GPS Data Storage - 428) in association with a primary account number (PAN) for a payment account associated with the payment card and/or an identifier for the payment card (See March: Para. [0071] – “recipient 12 will find financial card 17 more convenient to carry than cash or travellers cheques and near instantaneous receipt of funds can be achieved within system 10. Recipient 12 will be able to use financial card 17 within pre-existing merchant account systems already setup to accept credit/debit payment”, See March: Para. [0085] – “The financial card 417 has a card data storage device 430 for storing identification data. The card data storage device 430 may be embedded in or otherwise secured to the card body 418. The identification data is used for identifying the card to the financial terminal 402 and the authorization centre 404. The identification data may include identifying information about the card that may be used to authenticate the card such as the card issuer, card number, and pre-selected personal identification (PIN) number.”); 
receive, via the payment network, an authorization request for a network transaction including the PAN and/or involving the payment account associated with the payment card (See March: Abstract – “The Authorization center is configured to receive transactional data associated with a financial transaction, the transactional data including the identification data and the geographical position data for the particular financial transaction involving a particular financial terminal and a particular financial card, and for each financial transaction, determine whether that transaction is potentially fraudulent based on an analysis of the geographical position data for that transaction and previously stored geographical position data related to the particular financial card.”); 
retrieve the location data for the payment card stored in the data structure based on the PAN for the payment account associated with the payment card and/or the identifier for the payment card (See March: Para. [0104] – “The authorization center 404 may retrieve previously stored geographical position data related to the financial card 417 from the locations repository by step 558”); 
compare the retrieved location data for the payment card to location data included in the authorization request (See March: Para. [0105] – “Location fraud detection method 550 by step 562 may make a determination regarding whether a requested transaction should be flagged as being potentially fraudulent.”); and 
generate a response to the authorization request based at least on the comparison (See March: para. [0105] – “An authorization signal, either to deny the transaction as indicated by step 564, or allow the transaction as indicated by step 566 is generated. The generated authorization signal is communicated to the originating financial terminal 402 by step 568.”).

However, March fails to explicitly disclose the modem of the card specifically operating as a cellular modem capable of transmitting location data through a cellular network.

However, in a similar field of endeavor, Omojola discloses a cellular network receiving wireless signals at cellular network towers for the purpose of determining location data of the device transmitting wireless signals (See Omojola: Para. [0101]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement the secure card of March within the network of Omojola allowing the modem of the card of March to function as a cellular modem (i.e. communicating with a cellular network) increasing the robustness of the invention by increasing the range of operation of the invention through leverage of the extensive connection coverage provided by traditional cellular networks.

However, the combination of March and Omojola fails to explicitly disclose:
determine, based on the authorization request for the network transaction, that biometric authentication of the user was not completed for the network transaction; 

However, in a similar field of endeavor, Singhal discloses:
determine, based on the authorization request for the network transaction, that biometric authentication of the user was not completed for the network transaction (See Singhal: Para. [0129] – “In the authentication logic 51 means may be provided to disable one or more factors such as via an on/off flag for the thumbprint and on/off flag for the location. In addition, different weights may be assigned for the accuracy of the data of thumbprint and location. For example, the location may not be used if the card-device 12 is in an under-ground location where the GPS signal may not be received or the location is close but does not precisely match the location data stored in the database. As another example, the thumbprint may not be used if the remote user is in hostile environment and is wearing a glove. As yet another example, the PIN entry on the card-device 12 may not be used for the same reason, as long as other factors of authentication, such as card id and location are present.” – It is clear to one of ordinary skill in the art that the financial card of Singhal can perform authentication while biometric data is determined to not be provided); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the financial card of March and Omojola with the additional authentication feature of a biometric sensor and an authentication logic disclosed by Singhal increasing the overall security strength of the invention by introducing additional security elements in addition to PIN authentication.

In regards to Claim 18, the combination of March, Omojola, and Singhal discloses:
The system of claim 14, further comprising the payment card; wherein the payment card includes: a card body (See March: Fig. 9A – 417 – Card Body); 
the cellular modem disposed on the card body (See March: Fig. 9A – GPS Receiver 426 which acts as a modem, See Omojola: Para. [0101]); and 
a processor disposed on the card body and coupled to the cellular modem (See March: Fig. 9A – 422 – Microprocessor coupled to 426 – GPS Receiver), 
wherein the processor is configured to transmit, via the cellular modem, the location data for the payment card to the issuer computing device (See March: Para. [0104] – “The geographical position data is retrieved from the GPS data storage 428 on the financial card 417 by step 551. The retrieved geographical position is communicated to the authorization center 404 over the communication network 408 by step 552. This communication may be encrypted to discourage unauthorized parties to eavesdrop on the communication”). 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over March in view of Omojola in further view of Singhal and Betancourt et al. (US 20160364718).

In regards to Claim 15, the combination of March, Omojola, and Singhal discloses:
The system of claim 14, wherein the issuer computing device is further configured, after receiving the authorization request, to: receive, from the payment card, via the cellular modem of the payment card, an authentication result for the completed authentication of the user, wherein the authentication result indicates that the user is either authenticated or not authenticated (See March: para. [0105] – “An authorization signal, either to deny the transaction as indicated by step 564, or allow the transaction as indicated by step 566 is generated. The generated authorization signal is communicated to the originating financial terminal 402 by step 568.”).
 
However, the combination of March, Omojola, and Singhal fails to explicitly disclose:
wherein the issuer computing device is further configured, after receiving the authorization request, to: transmit a direction to the user to present a biometric to the payment card

However, in a similar field of endeavor, Betancourt discloses:
wherein the issuer computing device is further configured, after receiving the authorization request, to: transmit a direction to the user to present a biometric to the payment card (See Betancourt: Para. [0018] – “Requests to the driver for additional transaction information may subsequently follow in prompt(s). For example, the communication device 145 may prompt the driver to enter initial transaction information by displaying a prompt or a transaction information request on a display screen of the communication device 145. Requests for information may be triggered by and/or sent from the transaction processing system. The initial transaction information requested may be information used in authenticating the driver and/or confirming that the driver is an authorized user or driver. The initial transaction information may include driver identification information such as driver's license information, biometric data (e.g., fingerprint, retina scan, etc.),” See Betancourt: Para. [0041] – “If the location information from the wireless device 140 does not correspond to any of the received transaction information, the transaction processing system 110 may transmit a prompt to the communication device 145 for user reentry of transaction information at 340. Alternatively, if data is missing, the transaction processing system 110 may request additional information from the device 145/user. Request(s) for additional transaction information may follow in a subsequent prompt(s) to the driver via the communication device”); and 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement the re-entry request to user (direction to user to present a biometric) methodology disclosed by Betancourt within the system disclosed by the combination of March, Omojola, and Singhal wherein the issuer computing device is configured to transmit a direction to the user to present a biometric to the payment card device for the purpose of providing authentication alternatives in case an identification information is inconclusive or inaccurate result.

In regards to Claim 16, the combination of Marc,h Omojola, Singhal, and Betancourt discloses:
The system of claim 15, wherein the issuer computing device is further configured, in response to the retrieved location data for the payment card matching the location data included in the authorization request and the authentication result for the completed biometric authentication of the user indicating that the user is authenticated, to generate an approval for the network transaction and include the approval in the response to the authorization request (See Singhal: Para. [0129] – “In the authentication logic 51 means may be provided to disable one or more factors such as via an on/off flag for the thumbprint and on/off flag for the location. In addition, different weights may be assigned for the accuracy of the data of thumbprint and location. For example, the location may not be used if the card-device 12 is in an under-ground location where the GPS signal may not be received or the location is close but does not precisely match the location data stored in the database. As another example, the thumbprint may not be used if the remote user is in hostile environment and is wearing a glove. As yet another example, the PIN entry on the card-device 12 may not be used for the same reason, as long as other factors of authentication, such as card id and location are present.”, See March: para. [0105] – “An authorization signal, either to deny the transaction as indicated by step 564, or allow the transaction as indicated by step 566 is generated. The generated authorization signal is communicated to the originating financial terminal 402 by step 568.”).

In regards to Claim 17, the combination of March, Omojola, Singhal, and Betancourt discloses:
The system of claim 15, wherein the issuer computing device is further configured, in response to the retrieved location data for the payment card not matching the location data included in the authorization request and the authentication result for the completed biometric authentication of the user indicating that the user is authenticated, to generate an approval for the network transaction and include the approval in the response to the authorization request (See Singhal: Para. [0129] – “In the authentication logic 51 means may be provided to disable one or more factors such as via an on/off flag for the thumbprint and on/off flag for the location. In addition, different weights may be assigned for the accuracy of the data of thumbprint and location. For example, the location may not be used if the card-device 12 is in an under-ground location where the GPS signal may not be received or the location is close but does not precisely match the location data stored in the database. As another example, the thumbprint may not be used if the remote user is in hostile environment and is wearing a glove. As yet another example, the PIN entry on the card-device 12 may not be used for the same reason, as long as other factors of authentication, such as card id and location are present.”, See March: para. [0105] – “An authorization signal, either to deny the transaction as indicated by step 564, or allow the transaction as indicated by step 566 is generated. The generated authorization signal is communicated to the originating financial terminal 402 by step 568.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehrhoff et al. (US 20210248856 A1) discloses a roll-able payment card comprising a verification element, a processor, an electronic display unit, and a power element.
Kakimoto (US 20090270127 A1) discloses a card-shaped device configured to perform the communications and authentication processes typically performed by a modem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685